 Case 1:19-cv-01334-RGA Document 1 Filed 07/17/19 Page 1 of 31 PageID #: 1



                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

MIDWEST ENERGY EMISSIONS CORP.
and MES INC.,

              Plaintiffs,
                                              CIVIL ACTION NO. ______________
     v.

VISTRA ENERGY CORP., IPH, LLC,                ORIGINAL COMPLAINT FOR
DYNEGY INC., ILLINOIS POWER                   PATENT INFRINGEMENT
RESOURCES GENERATING, LLC,
DYNEGY MIDWEST GENERATION LLC,
DYNEGY MIAMI FORT, LLC, AEP                   JURY TRIAL DEMANDED
GENERATION RESOURCES INC.,
SOUTHWESTERN ELECTRIC POWER CO.,
CARDINAL OPERATING COMPANY, LLC,
AEP TEXAS INC., NRG ENERGY, INC.,
NRG TEXAS POWER LLC, MIDWEST
GENERATION EME, LLC, MIDWEST
GENERATION, LLC, TALEN ENERGY
CORPORATION, TALEN ENERGY
HOLDINGS, INC., BRANDON SHORES
LLC, TALEN GENERATION LLC, AND H.
A. WAGNER LLC, ARTHUR J.
GALLAGHER & CO., GALLAGHER CLEAN
ENERGY, LLC, AND AJG COAL, LLC, DTE
REF HOLDINGS, LLC, DTE REF
HOLDINGS II LLC, CERT COAL
HOLDINGS LLC, CERT HOLDINGS LLC,
CERT HOLDINGS 2018, LLC, CERT
OPERATIONS LLC, CERT OPERATIONS II
LLC, CERT OPERATIONS III LLC, CERT
OPERATIONS IV LLC, CERT OPERATIONS
V LLC, CERT OPERATIONS RCB LLC,
CHEM-MOD LLC, AJG IOWA REFINED
COAL LLC, JOPPA REFINED COAL LLC,
THOMAS HILL REFINED COAL LLC,
WAGNER COALTECH LLC, WALTER
SCOTT REFINED COAL LLC, LOUISA
REFINED COAL, LLC, BELLE RIVER
FUELS COMPANY, LLC, ARBOR FUELS
COMPANY, LLC, PORTAGE FUELS
COMPANY, LLC, AND JOHN DOE LLCS

               Defendants.
  Case 1:19-cv-01334-RGA Document 1 Filed 07/17/19 Page 2 of 31 PageID #: 2



       Plaintiffs Midwest Energy Emissions Corp. and MES Inc. (collectively, “ME2C”) files
this Original Complaint against Defendants Vistra Energy Corp., IPH, LLC, Dynegy Inc.,
Illinois Power Resources Generating, LLC, Dynegy Midwest Generation LLC, and Dynegy
Miami Fort, LLC (collectively, “Vistra”); AEP Generation Resources Inc., Southwestern Electric
Power Co., Cardinal Operating Company, LLC, and AEP Texas Inc. (collectively, “AEP”); NRG
Energy, Inc., NRG Texas Power LLC, Midwest Generation EME, LLC, Midwest Generation,
LLC (collectively, “NRG”); Talen Energy Corporation, Talen Energy Holdings, Inc., Brandon
Shores LLC, Talen Generation LLC, and H. A. Wagner LLC (collectively, “Talen”), (Vistra,
AEP, NRG, and Talen, are referred to collectively as “Coal Plant Defendants”); Arthur J.
Gallagher & Co., Gallagher Clean Energy, LLC, and AJG Coal, LLC (“AJG”); DTE REF
Holdings, LLC, DTE REF Holdings II LLC (“DTE”); CERT Coal Holdings LLC, CERT
Holdings LLC, CERT Holdings 2018, LLC, CERT Operations LLC, CERT Operations II LLC,
CERT Operations III LLC, CERT Operations IV LLC, CERT Operations V LLC, CERT
Operations RCB LLC (“CERT”); Chem-Mod LLC (“Chem-Mod”); and the additional named
and unnamed entities referred to below as the “RC Defendants”: AJG Iowa Refined Coal LLC,
Joppa Refined Coal LLC, Thomas Hill Refined Coal LLC, Wagner Coaltech LLC, Walter Scott
Refined Coal LLC, Louisa Refined Coal, LLC, Belle River Fuels Company, LLC, Arbor Fuels
Company, LLC, Portage Fuels Company, LLC, and John Doe LLCs (all of these entities are
referred to collectively as “Defendants”) for patent infringement under 35 U.S.C. § 271. Plaintiff
alleges, based on its own personal knowledge with respect to its own actions and based upon
information and belief with respect to all others’ actions, as follows:

                                          THE PARTIES
       1.      Midwest Energy Emissions Corp. is a Delaware corporation with its principal
place of business at 670 D Enterprise Drive, Lewis Center, Ohio 43035.
       2.      MES Inc. is a North Dakota corporation with its principal place of business at 311
S. 4th St. STE 118, Grand Forks, ND 58201.
       3.      Defendant Vistra Energy Corp. is a Delaware corporation with its principal place


                                                  2
  Case 1:19-cv-01334-RGA Document 1 Filed 07/17/19 Page 3 of 31 PageID #: 3



of business at 6555 Sierra Drive, Irving, TX 75039. Vistra Energy Corp. has designated Capitol
Services, Inc., 1675 S. State St., Ste. B, Dover, DE 19901 as its agent for service of process.
       4.      Defendant IPH, LLC is a Delaware limited liability company with its principal
place of business at 134 Cips Lane, Suite 1400, Coffeen, IL 62017. IPH, LLC has designated
Capitol Services, Inc., 1675 S. State St., Ste. B, Dover, DE 19901 as its agent for service of
process.
       5.      Defendant Dynegy Inc. is a Delaware corporation with its principal place of
business at 601 Travis St., Suite 1400, Houston, TX 77002. Dynegy Inc. has designated Capitol
Services, Inc., 1675 S. State St., Ste. B, Dover, DE 19901 as its agent for service of process.
       6.      Defendant Illinois Power Resources Generating, LLC is a Delaware limited
liability company with its principal place of business at 601 Travis St., Suite 1400, Houston, TX
77002. Illinois Power Resources Generating, LLC has designated Capitol Services, Inc., 1675 S.
State St., Ste. B, Dover, DE 19901 as its agent for service of process.
       7.      Defendant Dynegy Midwest Generation LLC is a Delaware limited liability
company with its principal place of business at 2828 North Monroe St., Decatur, IL 62526.
Dynegy Midwest Generation LLC has designated Capitol Services, Inc., 1675 S. State St., Ste.
B, Dover, DE 19901 as its agent for service of process.
       8.      Defendant Dynegy Miami Fort, LLC is a Delaware limited liability company with
its principal place of business at 601 Travis St., Suite 1400, Houston, TX 77002. Dynegy
Miami Fort, LLC has designated Capitol Services, Inc., 1675 S. State St., Ste. B, Dover, DE
19901 as its agent for service of process.
       9.      Defendant AEP Generation Resources Inc. is a Delaware corporation with its
principal place of business at 1 Riverside Plaza, Columbus, OH 43215. AEP Generation
Resources has designated The Corporation Trust Company, Corporation Trust Center, 1209
Orange Street, Wilmington, Delaware 19801 as its agent for service of process.
       10.     Defendant Southwestern Electric Power Company is a Delaware corporation with
its principal place of business at 1 Riverside Plaza, Columbus, OH 43215. Southwestern Electric


                                                 3
  Case 1:19-cv-01334-RGA Document 1 Filed 07/17/19 Page 4 of 31 PageID #: 4



Power Co. has designated The Corporation Trust Company, Corporation Trust Center, 1209
Orange Street, Wilmington, Delaware 19801 as its agent for service of process.
       11.     Defendant Cardinal Operating Company, LLC is a Delaware limited liability
company with its principal place of business at 1 Riverside Plaza, Columbus, OH 43215.
Cardinal Operating Company, LLC has designated The Corporation Trust Company,
Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801 as its agent for
service of process.
       12.     Defendant AEP Texas Inc. is a Delaware corporation with its principal place of
business at 1616 Woodall Rodgers Freeway, Dallas, TX 75202. AEP Texas Inc. has designated
The Corporation Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington,
Delaware 19801 as its agent for service of process.
       13.     Defendant NRG Energy, Inc. is a Delaware corporation with its principal place of
business at 804 Carnegie Center, Princeton, NJ 08540. NRG Energy, Inc. has designated The
Corporation Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington,
Delaware 19801 as its agent for service of process.
       14.     Defendant NRG Texas Power LLC is a Delaware limited liability company with
its principal place of business at 1301 McKinney St., Ste. 2300, Houston, TX 77010. NRG
Texas Power LLC has designated The Corporation Trust Company, Corporation Trust Center,
1209 Orange Street, Wilmington, Delaware 19801 as its agent for service of process.
       15.     Defendant Midwest Generation EME, LLC is a Delaware limited liability
company with its principal place of business at 440 South La Salle St., One Financial Place,
Suite 3500, Chicago, IL 60605. Midwest Generation EME, LLC has designated The
Corporation Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington,
Delaware 19801 as its agent for service of process.
       16.     Defendant Midwest Generation, LLC is a Delaware limited liability company
with its principal place of business at 440 South La Salle St., One Financial Place, Suite 3500,
Chicago, IL 60605. Midwest Generation, LLC has designated The Corporation Trust Company,


                                                 4
  Case 1:19-cv-01334-RGA Document 1 Filed 07/17/19 Page 5 of 31 PageID #: 5



Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801 as its agent for
service of process.
       17.     Defendant Talen Energy Corporation is a Delaware corporation with its principal
place of business at 835 Hamilton St., Allentown, PA 18101. Talen Energy Corporation has
designated Corporation Service Company, 251 Little Falls Drive, Wilmington, DE 19808 as its
agent for service of process.
       18.     Defendant Talen Energy Holdings, Inc. is a Delaware corporation with its
principal place of business at Two North Ninth St., Allentown, PA 18101. Talen Energy
Holdings, Inc. has designated Corporation Service Company, 251 Little Falls Drive, Wilmington,
DE 19808 as its agent for service of process.
       19.     Defendant Brandon Shores LLC is a Delaware limited liability company with its
principal place of business at 2030 Brandon Shores Rd., Curtis Bay, MD 21226. Brandon
Shores LLC has designated Corporation Service Company, 251 Little Falls Drive, Wilmington,
DE 19808 as its agent for service of process.
       20.     Defendant Talen Generation LLC is a Delaware limited liability company with its
principal place of business at Two North Ninth St., Allentown, PA 18101. Talen Generation
LLC has designated Corporation Service Company, 251 Little Falls Drive, Wilmington, DE
19808 as its agent for service of process.
       21.     Defendant H. A. Wagner LLC is a Delaware limited liability company with its
principal place of business at 3000 Brandon Shores Rd., Baltimore. MD 21226. H. A. Wagner
LLC has designated Corporation Service Company, 251 Little Falls Drive, Wilmington, DE
19808 as its agent for service of process.
       22.     Defendant Arthur J. Gallagher & Co. is a Delaware corporation with its principal
place of business at 2850 Gold Road, Rolling Meadows, IL 60008. Arthur J. Gallagher & Co.
has designated Corporation Service Company, 251 Little Falls Drive, Wilmington, DE 19808 as
its agent for service of process.
       23.     Defendant Gallagher Clean Energy, LLC is a Delaware limited liability company


                                                5
  Case 1:19-cv-01334-RGA Document 1 Filed 07/17/19 Page 6 of 31 PageID #: 6



with its principal place of business at Two Pierce Place, Itasca, IL 60143. Gallagher Clean
Energy, LLC has designated Corporation Service Company, 251 Little Falls Drive, Wilmington,
DE 19808 as its agent for service of process.
       24.     Defendant AJG Coal, LLC is a Delaware limited liability company with its
principal place of business at Two Pierce Place, Itasca, IL 60143. AJG Coal, LLC has
designated Corporation Service Company, 251 Little Falls Drive, Wilmington, DE 19808 as its
agent for service of process.
       25.     Defendant DTE REF Holdings, LLC is a Delaware limited liability company with
its principal place of business at One Energy Plaza, Detroit, MI 48226. DTE REF Holdings,
LLC has designated The Corporation Trust Company, Corporation Trust Center, 1209 Orange
Street, Wilmington, Delaware 19801 as its agent for service of process.
       26.     Defendant DTE REF Holdings II LLC is a Delaware limited liability company
with its principal place of business at One Energy Plaza, Detroit, MI 48226. DTE REF Holdings
II LLC has designated The Corporation Trust Company, Corporation Trust Center, 1209 Orange
Street, Wilmington, Delaware 19801 as its agent for service of process.
       27.     Defendant CERT Coal Holdings, LLC is a Delaware limited liability company with
its principal place of business at 2100 Southbridge Parkway, Suite 585, Birmingham, AL 35209.
CERT Coal Holdings, LLC has designated Corporation Service Company, 251 Little Falls Drive,
Wilmington, DE 19808 as its agent for service of process.
       28.     Defendant CERT Holdings, LLC is a Delaware limited liability company with its
principal place of business at 2100 Southbridge Parkway, Suite 585, Birmingham, AL 35209.
CERT Holdings, LLC has designated Corporation Service Company, 251 Little Falls Drive,
Wilmington, DE 19808 as its agent for service of process.
       29.     Defendant CERT Holdings 2018, LLC is a Delaware limited liability company with
its principal place of business at 2100 Southbridge Parkway, Suite 585, Birmingham, AL 35209.
CERT Holdings 2018, LLC has designated Corporation Service Company, 251 Little Falls Drive,
Wilmington, DE 19808 as its agent for service of process.


                                                6
  Case 1:19-cv-01334-RGA Document 1 Filed 07/17/19 Page 7 of 31 PageID #: 7



       30.    Defendant CERT Operations, LLC is a Delaware limited liability company with its
principal place of business at 2100 Southbridge Parkway, Suite 585, Birmingham, AL 35209.
CERT Operations LLC has designated Corporation Service Company, 251 Little Falls Drive,
Wilmington, DE 19808 as its agent for service of process.
       31.    Defendant CERT Operations II, LLC is a Delaware limited liability company with
its principal place of business at 2100 Southbridge Parkway, Suite 585, Birmingham, AL 35209.
CERT Operations II, LLC has designated Corporation Service Company, 251 Little Falls Drive,
Wilmington, DE 19808 as its agent for service of process.
       32.    Defendant CERT Operations III, LLC is a Delaware limited liability company with
its principal place of business at 2100 Southbridge Parkway, Suite 585, Birmingham, AL 35209.
CERT Operations III, LLC has designated Corporation Service Company, 251 Little Falls Drive,
Wilmington, DE 19808 as its agent for service of process.
       33.    Defendant CERT Operations IV, LLC is a Delaware limited liability company with
its principal place of business at 2100 Southbridge Parkway, Suite 585, Birmingham, AL 35209.
CERT Operations IV, LLC has designated Corporation Service Company, 251 Little Falls Drive,
Wilmington, DE 19808 as its agent for service of process.
       34.    Defendant CERT Operations V, LLC is a Delaware limited liability company with
its principal place of business at 2100 Southbridge Parkway, Suite 585, Birmingham, AL 35209.
CERT Operations V, LLC has designated Corporation Service Company, 251 Little Falls Drive,
Wilmington, DE 19808 as its agent for service of process.
       35.    Defendant CERT Operations RCB, LLC is a Delaware limited liability company
with its principal place of business at 2100 Southbridge Parkway, Suite 585, Birmingham, AL
35209. CERT Operations RCB, LLC has designated Corporation Service Company, 251 Little
Falls Drive, Wilmington, DE 19808 as its agent for service of process.
       36.    Defendant Chem-Mod LLC is a Delaware limited liability company with its
principal place of business at Two Pierce Place, Itasca, Illinois 60143. Chem-Mod LLC has
designated Corporation Service Company, 251 Little Falls Drive, Wilmington, DE 19808 as its


                                               7
  Case 1:19-cv-01334-RGA Document 1 Filed 07/17/19 Page 8 of 31 PageID #: 8



agent for service of process. On information and belief, Defendant A.J. Gallagher holds a
controlling interest in Chem-Mod, and has controlled and directed the actions and infringement
of Chem-Mod alleged herein.
       37.     Defendant AJG Iowa Refined Coal LLC is a Delaware limited liability company
with its principal place of business at Two Pierce Place, Itasca, IL 60143. AJG Iowa Refined
Coal LLC has designated Cogency Global Inc., 850 New Burton Road, Suite 201, Dover DE
19904 as its agent for service of process.
       38.     Defendant Joppa Refined Coal LLC is a Delaware limited liability company with
its principal place of business at or near the Joppa Power Station near Joppa, IL. Joppa Refined
Coal LLC has designated Corporation Service Company, 251 Little Falls Drive, Wilmington, DE
19808 as its agent for service of process.
       39.     Defendant Thomas Hill Refined Coal LLC is a Delaware limited liability
company with its principal place of business at or near the Thomas Hill Energy Center near
Clifton Hill, MO. Thomas Hill Refined Coal LLC has designated Corporation Service
Company, 251 Little Falls Drive, Wilmington, DE 19808 as its agent for service of process.
       40.     Defendant Wagner Coaltech LLC is a Delaware limited liability company with its
principal place of business at or near the Herbert A. Wagner Generating Station in Anne Arundel
County, MD. Wagner Coaltech LLC has designated Corporation Service Company, 251 Little
Falls Drive, Wilmington, DE 19808 as its agent for service of process.
       41.     Defendant Walter Scott Refined Coal LLC is a Delaware limited liability
company with its principal place of business at or near the Council Bluffs Energy Center (also
known as the Walter Scott Energy Center) near Council Bluffs, IA. Walter Scott Refined Coal
LLC has designated Corporation Service Company, 251 Little Falls Drive, Wilmington, DE
19808 as its agent for service of process.
       42.     Defendant Louisa Refined Coal, LLC is a Delaware limited liability company
with its principal place of business at 6901 Dodge St., Suite 201, Omaha, NE 68132. Louisa
Refined Coal, LLC has designated Corporation Service Company, 251 Little Falls Drive,


                                                8
  Case 1:19-cv-01334-RGA Document 1 Filed 07/17/19 Page 9 of 31 PageID #: 9



Wilmington, DE 19808 as its agent for service of process.
       43.     Defendant Belle River Fuels Company, LLC is a Delaware limited liability
company with its principal place of business at or near the Belle River Power Plant in Saint
Claire County, MI. Belle River Fuels Company, LLC has designated The Corporation Trust
Company, Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801 as its
agent for service of process.
       44.     Defendant Arbor Fuels Company, LLC is a Delaware limited liability company
with its principal place of business at 414 S. Main St, Suite 600, Ann Arbor, MI 48104. Arbor
Fuels Company, LLC has designated The Corporation Trust Company, Corporation Trust
Center, 1209 Orange Street, Wilmington, Delaware 19801 as its agent for service of process.
       45.     Defendant Portage Fuels Company, LLC is a Delaware limited liability company
with its principal place of business 414 S. Main St, Suite 600, Ann Arbor, MI 48104. Portage
Fuels Company, LLC has designated The Corporation Trust Company, Corporation Trust
Center, 1209 Orange Street, Wilmington, Delaware 19801 as its agent for service of process.
       46.     On information and belief, AJG, DTE, CERT, and/or Chem-Mod have used
additional Delaware John Doe LLCs to collect Section 45 Tax Credits and to provide refined
coal to additional coal-fired power plants in a manner that induces and or contributes to
infringement of the patents-in-suit.
                                 JURISDICTION AND VENUE
       47.     This action includes a claim of patent infringement arising under the patent laws
of the United States, 35 U.S.C. §§ 1 et seq. This Court has jurisdiction over this action pursuant
to 28 U.S.C. §§ 1331 and 1338(a).
       48.     This Court has personal jurisdiction over Defendants, because each is
incorporated in and/or a limited liability company formed in Delaware. In addition, Defendants
have conducted business in this district by taking advantage of the laws of this district and by
forming and controlling affiliated entities involved in the acts of infringement described below.
       49.     Venue is proper in this district pursuant to 28 U.S.C. § 1400(b) with respect to


                                                 9
 Case 1:19-cv-01334-RGA Document 1 Filed 07/17/19 Page 10 of 31 PageID #: 10



each Defendant that resides in this District.
                                     ASSERTED PATENTS
       50.     On July 9, 2019, the United States Patent and Trademark Office duly and legally
issued U.S. Patent No. 10,343,114 (the “‘114 patent”) entitled “Sorbents for the Oxidation and
Removal of Mercury.” A copy of the ’114 patent is attached as Exhibit A.
       51.     On May 1, 2012, the United States Patent and Trademark Office duly and legally
issued U.S. Patent No. 8,168,147 (the “‘147 patent”) entitled “Sorbents for the Oxidation and
Removal of Mercury.” A copy of the ’147 patent is attached as Exhibit B.
                                  FACTUAL ALLEGATIONS
The Federal Government Resolves to Regulate Mercury Emissions from Power Plants
       52.     In 1990, Congress passed the Clean Air Act Amendments of 1990.
       53.     That law required the U.S. Environmental Protection Agency (EPA) to study the
impact of various air pollutants, including mercury.
       54.     To assist in the research, in 1992, the EPA established a National Center for
Excellence at the Energy & Environmental Research Center (EERC) referred to as the Center for
Air Toxic Metals (CATM).
       55.     In 1997 and 1998, the EPA issued two reports to Congress: Mercury Study Report
to Congress (issued December 1997) and Study of Hazardous Air Pollutant Emissions from
Electric Utility Steam (issued February 1998). As an outcome of these studies, the EPA found a
pressing need for regulation of mercury pollution from coal-fired power plants. Unfortunately, it
also found that no existing technologies were up to the task of significantly reducing the mercury
pollution from those plants.
       56.     In the wake of these reports, various governmental and industry organizations
injected millions of dollars into basic scientific research and experimental studies in the search for
new mercury capture technologies.
          The Inventors of the Patents-in-Suit Develop Mercury Capture Solutions
       57.     Researchers at the EERC were instrumental in developing new techniques for


                                                 10
 Case 1:19-cv-01334-RGA Document 1 Filed 07/17/19 Page 11 of 31 PageID #: 11



studying this problem and ultimately solving it.
        58.     In 2002, the EPA surveyed the state of research in this field and produced a follow-
up report: Control of Mercury Emissions from Coal-Fired Electric Utility Boilers: Interim Report.
This report identified some promising areas of research, and it noted that some technologies were
available for reducing mercury emissions. However, the EPA recognized that there was no
universal solution to this problem and that more work remained to be done.
        59.     During this time, the inventors of the patents-in-suit were researching the issue of
mercury capture at the EERC. Through their work, they uncovered some of the complex chemistry
that occurs in a coal-fired boiler.
        60.     They further discovered a number of methods for improving mercury capture. In
particular, they found that applying a halogen additive such as bromine and bromide compounds
onto coal or into a combustion chamber, when combined with sorbent injection, could dramatically
reduce the mercury content of coal-fired power plant emissions.
        61.     By 2004, the inventors filed a provisional application that would lead to the patents
in suit. This application, and the subsequently issued patents, cover some of their discoveries and
various applications of their discoveries. In particular, the inventors discovered, and ultimately
proved, the benefits of combining halogen treatments (e.g., bromine containing materials) in-flight
with backend sorbents (e.g., activated carbon).
        62.     In 2011, the EPA finalized the first national standards to reduce mercury and other
toxic air pollution from coal-fired plants (the Mercury and Air Toxics Standards or “MATS”).
Most coal-fired power plants were required to comply with this rule by 2016.
                   Congress Creates the Section 45 Refined Coal Tax Credit
        63.     While the EPA was working on addressing the issue of mercury emissions,
Congress also took action. In 2004, Congress passed the American Jobs Act, which created a new
tax credit related to the production of refined coal (referred to as “Section 45 tax credits”).
        64.     Under this law, a refined coal producer can receive an inflation-adjusted tax credit
for each ton of refined coal sold to a power plant that results in a 40% reduction in mercury


                                                   11
 Case 1:19-cv-01334-RGA Document 1 Filed 07/17/19 Page 12 of 31 PageID #: 12



emissions and a 20% reduction in NOx emissions. This law has resulted in companies receiving
hundreds of millions of dollars in tax credits each year.
        65.     Because of this highly lucrative law, financial services companies such as AJG
jumped at the chance to collect the tax credits.
   AJG, DTE, CERT, Chem-Mod, and the RC Defendants Reap Staggering Profits from
                                      Section 45 Tax Credits
        66.     AJG is an insurance brokerage and risk management services firm.
        67.     AJG Chief Financial Officer Douglas Howell has claimed credit for designing a
business model to maximize profits based on Section 45 tax credits.
        68.     “Our return on investment is staggering,” Mr. Howell told analysts in a March 14,
2018 call. “Oh, 200 percent, 300 percent, 400 percent, 500 percent. I mean, just because it costs
so little to develop” facilities.
        69.     As a result, Mr. Howell has explained that AJG will not be paying much, if any,
U.S. federal income tax for many years to come.
        70.     According to the AJG business model, AJG does not build standalone facilities to
refine coal that is then shipped around the country for use at coal plants.
        71.     Instead, AJG uses shell companies that are designed to lose money each year, but
that ultimately result in AJG profiting from Section 45 tax credits.
        72.     Specifically, AJG forms a limited liability company (“LLC”) to be associated with
a particular coal-fired power plant (the “Refined Coal LLC”). The paragraphs below refer to
actions taken by a Refined Coal LLC, but AJG maintains control throughout this process. For
example, AJG maintains majority control, or, if it lacks majority control, AJG requires that all
major decisions obtain approval from AJG.
        73.     Through its controlling interests in Refined Coal LLCs and Chem-Mod, AJG
causes Chem-Mod to contract with the Refined Coal LLC to provide Chem-Mod chemicals, and
technical, regulatory, and/or operational support to the Refined Coal LLC.
        74.     The Refined Coal LLC rents space on-site at a power plant where it can briefly take


                                                   12
 Case 1:19-cv-01334-RGA Document 1 Filed 07/17/19 Page 13 of 31 PageID #: 13



possession of coal from the power plant. It purchases coal from the plant, treats it with Chem-
Mod chemicals, and then sells the coal—now considered “refined coal”—back to the coal-fired
power plant at the same price or for a loss.
           75.   For example, the Refined Coal LLC can take possession of coal as it moves along
a conveyor belt toward a combustion chamber. It can then add chemicals to the coal and return it
to a conveyor belt leading to the combustion chamber.
           76.   The Chem-Mod chemicals applied to the coal include Br 2, HBr, a bromide
compound such as CaBr2, or a combination thereof.
           77.   One important aspect of this plan is that an LLC is a pass-through entity for tax
purposes. That is, the benefits of the Section 45 tax credits pass through to AJG and other owners
of the Refined Coal LLC.
           78.   AJG sells ownership in the LLC based at least in part on the value of those tax
credits.
           79.   By using the Refined Coal LLCs as shell companies, AJG is able to operate
companies that are designed to lose money, but that ultimately benefit AJG because they allow it
to obtain hundreds of millions of dollars in federal tax credits.
           80.   This model has been emulated by others, such as DTE and CERT.
           81.   DTE and CERT both use Chem-Mod supplied chemicals and provide refined coal
through Refined Coal LLCs in order to obtain Section 45 Tax Credits.
       ME2C Attempts to Compete in the Market for Mercury Capture Technologies
           82.   ME2C is the commercial extension of the patented technology. As the exclusive
licensee, and later assignee, of the patents-in-suit, ME2C developed, marketed, and sold products
and services that practice the patented technology.
           83.   ME2C’s product development efforts have been led by named inventor and Chief
Technology Officer John Pavlish. ME2C has developed both sorbent enhancement additives and
activated carbon sorbents for practicing the technology described in the patents-in-suit and for
practicing other patented methods owned by ME2C.


                                                 13
 Case 1:19-cv-01334-RGA Document 1 Filed 07/17/19 Page 14 of 31 PageID #: 14



       84.     ME2C has also publicized its patent portfolio and explained the scope of the
patented technology through its website, its interactions with customers and potential customers,
and through presentations at industry events such as the MEGA Symposium, the Energy, Utility
& Environment Conference, Lignite Energy Conference, and the Air Quality Conference.
Representatives of Defendants have attended these conferences and received materials from such
conferences.
       85.     ME2C has attempted to compete in the market for mercury capture technologies.
In particular it attempted to negotiate supply contracts with coal-fired power plants in anticipation
of MATS regulations that became effective in 2015 and 2016, and also periodically afterwards as
plants re-evaluate their MATS compliance strategies.
       86.     However, ME2C it is at an unfair disadvantage with respect to the RC Defendants
that encourage power plants to use ME2C’s patented technology instead of developing new
technologies for refined coal. These RC Defendants induce power plants to infringe the patents-
in-suit by offering the technology at no or artificially low costs to the plant.
       87.     AJG CFO Douglas Howell has explained, “the reason why [coal-fired power plants]
participate in these [Section 45 Tax Credit] projects is that they’ve got a financial incentive to
participate in it, but they also receive the improved environmental results basically for free and
they get a better ash and favorable operating results.”
       88.     In addition, because the Coal Plant Defendants have decided to infringe ME2C’s
patents, they now purchase various materials from different suppliers at artificially deflated prices
and employ them in a manner that infringes ME2C’s patents.
       89.     Despite these difficulties, ME2C has sold its products and services to various power
plants throughout the country.
                          ME2C’s Interactions with Defendant Vistra
       90.     In 2012, ME2C contracted with Luminant Generation Company LLC (“Luminant”)
to perform testing of the patented methods at various Luminant power plants.
       91.     At least as early as 2012, ME2C informed Luminant of its patent portfolio,


                                                  14
 Case 1:19-cv-01334-RGA Document 1 Filed 07/17/19 Page 15 of 31 PageID #: 15



including the ’147 patent and parent applications to the ’114 patent.
       92.     By 2012, ME2C had also explained that its patents cover the use of halogen-based
sorbent enhancement additives and backend carbon-based sorbents.
       93.     After successfully testing its patented technology at Luminant plants, Luminant
signed a Master Supply Agreement with ME2C.
       94.     Luminant is now a subsidiary of Vistra.
       95.     Through Luminant, ME2C has informed Vistra of the patents-in-suit and also
explained that its patents cover the use of halogen-based sorbent enhancement additives and
backend carbon-based sorbents.
       96.     ME2C also attempted to develop business with other affiliates of Vistra. For
example, ME2C has had various interactions with Vistra subsidiary Dynegy Inc. and its
subsidiaries (“Dynegy”).
       97.     Beginning in 2011, ME2C and Dynegy evaluated the ME2C process for use at the
Joppa Steam Plant in Massac county Illinois.
       98.     As part of that process, ME2C informed Dynegy of its patent portfolio, including
the ’147 patent and parent applications to the ’114 patent.
       99.     ME2C has informed Dynegy that its patents cover the use of halogen-based sorbent
enhancement additives and backend carbon-based sorbents.
       100.    Although the test results were favorable, Dynegy ultimately determined not to sign
a supply agreement with ME2C.
       101.    Throughout 2014 and 2015, ME2C had further interactions with Dynegy and
conducted a further demonstration at the Edwards Power Station in Peoria county Illinois.
       102.    Again, Dynegy declined to sign a supply agreement with ME2C.
       103.    In 2018, Vistra acquired Dynegy.
       104.    That same year, Vistra requested that ME2C again perform a demonstration at the
Joppa Steam Plant.
       105.    ME2C informed Vistra of its patent portfolio and also explained that its patents


                                                15
 Case 1:19-cv-01334-RGA Document 1 Filed 07/17/19 Page 16 of 31 PageID #: 16



cover the use of halogen-based sorbent enhancement additives and backend carbon-based sorbents.
       106.    ME2C also attempted to negotiate a supply agreement with Vistra for the Joppa
Steam Plant.
       107.    However, the Joppa Steam Plant was receiving refined coal treated with halogen
from a refined coal producer.
       108.    Joppa Refined Coal LLC, has and continues to provide refined coal to the Joppa
Steam Plant. AJG, Chem-Mod and Joppa Refined Coal LLC provide financial, technical, and
contractual incentives to Vistra to burn refined coal as part of their scheme to collect Section 45
Tax Credits.
       109.    The Joppa Steam Plant is owned and/or operated by Vistra in the United States.
       110.    Vistra negotiates and/or procures products and/or services related to mercury
control for use at the Joppa Steam Plant.
       111.    The Joppa Steam Plant has burned and/or burns coal that has added bromine
and/or bromide.
       112.    The Joppa Steam Plant combusts coal along with added bromine and/or bromide.
       113.    The Joppa Steam Plant injects sorbent material comprising activated carbon
downstream of the combustion chamber.
       114.    The Joppa Steam Plant contracts with Joppa Refined Coal LLC to obtain coal
with added bromine and/or bromide.
       115.    The Joppa Steam Plant uses added bromine and/or bromide and activated carbon
to ensure compliance with federal and state MATS regulations.
       116.    Despite being aware of ME2C’s patents, and recognizing the benefits of the
technology through its subsidiary Luminant, Vistra has elected to infringe the patents-in-suit at
its coal-fired power plants, including at the Joppa Steam Plant.
                          ME2C’s Interactions with Defendant AEP
       117.    In 2011, ME2C met with officials at AEP to discuss ME2C’s mercury capture
products and services.


                                                16
 Case 1:19-cv-01334-RGA Document 1 Filed 07/17/19 Page 17 of 31 PageID #: 17



          118.   In or around that meeting, ME2C informed AEP of its patent portfolio.
          119.   The parties did not enter into a commercial agreement at that time.
          120.   In 2013, representatives of AEP attended the Air Quality 9 conference and received
a presentation on the patented technology which identified the ’147 patent and parent applications
to the ’114 patent.
          121.   In 2016, ME2C and AEP discussed potential work related to AEP’s H.W. Pirkey
Power Plant.
          122.   ME2C and AEP, including its subsidiary Southwestern Electric Power Co.
contracted for ME2C to provide demonstration testing at the H.W. Pirkey Power Plant.
          123.   Through those interactions, ME2C again reminded AEP of its patent portfolio and
explained that its patents covered the use of halogen-based sorbent enhancement additives and
backend carbon-based sorbents.
          124.   ME2C specifically identified the ’147 patent and parent applications to the ’114
patent to AEP.
          125.   Between 2016 and 2018, ME2C explained its technology to AEP, provided
technical and economic presentations, and performed demonstration testing at AEP’s H.W. Pirkey
Power Plant in Harrison county, Texas.
          126.   The H.W. Pirkey Power Plant is owned and/or operated by AEP in the United
States.
          127.   AEP negotiates for and/or procures products and/or services related to mercury
control for use at the H.W. Pirkey Power Plant.
          128.   The H.W. Pirkey Power Plant combusts coal along with added bromine and/or
bromide.
          129.   The H.W. Pirkey Power Plant injects sorbent material comprising activated
carbon downstream of the combustion chamber.
          130.   The H.W. Pirkey Power Plant employs halogenated PAC (Powdered Activated
Carbon) sorbent injection as a form of mercury control.


                                                  17
 Case 1:19-cv-01334-RGA Document 1 Filed 07/17/19 Page 18 of 31 PageID #: 18



       131.    The H.W. Pirkey Power Plant uses added bromine and/or bromide and activated
carbon to ensure compliance with federal MATS regulations.
       132.    Despite knowledge of ME2C’s patents, AEP has elected to infringe ME2C’s
patents at its coal-fired power plants including at the H.W. Pirkey Power Plant.
                                ME2C’s Interactions with NRG
       133.    In 2012, ME2C had various interactions with NRG to discuss ME2C’s patented
technology.
       134.    Over the next few years, NRG evaluated its options for coming into compliance
with upcoming MATS regulations.
       135.    During that time, ME2C identified its patents to NRG and explained the operation
of its patented technology.
       136.    The parties also considered having ME2C perform various demonstrations of the
technology at NRG power plants.
       137.    Nonetheless, NRG elected to infringe ME2C’s patents.
                          ME2C’s Interactions with Defendant Talen
       138.    Talen owns and/or operates the Brunner Island, Colstrip, and Montour power plants.
       139.    Prior to 2015 those plants were owned and/or operated by PPL.
       140.    In 2013, representatives of PPL attended the Air Quality 9 conference and received
a presentation on the patented technology which identified the ’147 patent and parent applications
to the ’114 patent.
       141.    In 2013, ME2C met with PPL to discuss the use of ME2C’s patented technology at
power plants in the PPL fleet, including Brunner Island, Colstrip, and Montour.
       142.    ME2C specifically identified the ’147 patent and the parent patent to the ’114 patent,
and explained that these patents covered the use of halogen-based sorbent enhancement additives
and backend carbon-based sorbents.
       143.    In 2015, PPL spun off a portion of its business to form Talen.
       144.    Despite being aware of ME2C’s patents, Talen has elected to infringe those patents.


                                                18
 Case 1:19-cv-01334-RGA Document 1 Filed 07/17/19 Page 19 of 31 PageID #: 19



 ME2C’s Interactions with Defendant AJG, DTE, CERT, Chem-Mod, and RC Defendants
        145.    AJG, DTE, CERT, Chem-Mod, and RC Defendants have worked with the EERC
to conduct testing related to their coal treatment processes. For example, they have relied on the
EERC to demonstrate that the processes employed by refined coal facilities qualify for Section 45
Tax Credits. Through those interactions, it is likely that they became aware of the patents-in-suit
and/or related applications as they were initially developed by the inventors while they were at the
EERC.
        146.    In addition, at least Chem-Mod participates in conferences where ME2C describes
its patented technology. For example, Chem-Mod president Murray F. Abbott attended the 2018
MEGA conference where ME2C described the technology at issue in this case and explained that
it was covered by its patents. ME2C also referred attendees to its website which has additional
information regarding its patents.
        147.    Given the close relationship between Chem-Mod, AJG, DTE, CERT, and the RC
Defendants, those Defendants know of ME2C’s patented technology and patent portfolio and/or
are willfully blind to ME2C’s patents.
                                 Defendants’ Acts of Infringement
        148.    The Coal Plant Defendants each operate at least one coal-fired power plant where
they combust coal in a combustion chamber with bromine and/or bromide that has been added to
the coal and/or that has been provided to the combustion chamber, and where they inject a sorbent
material comprising activated carbon downstream of the combustion chamber (the “Accused Coal
Plants”). The Accused Coal Plants are not limited to the specifically named, exemplary coal plants
named above.
        149.    In doing so, the Coal Plant Defendants perform the methods claimed by the patents-
in-suit, and thus directly infringe the patents-in-suit.
        150.    To the extent an Accused Coal Plant is owned by a subsidiary company, its parent
(one or more of the named Coal Plant Defendants) also indirectly infringe(s) by inducing the
subsidiary to perform the steps of the patented methods.


                                                   19
 Case 1:19-cv-01334-RGA Document 1 Filed 07/17/19 Page 20 of 31 PageID #: 20



        151.    The parent companies do so by exercising control over subsidiaries, providing
technical, administrative, logistical and financial services to subsidiaries, and/or negotiating
standard form or bulk agreements for products and services related to mercury control.
        152.    AJG, DTE, CERT, Chem-Mod, and the RC Defendants operate RC facilities that
receive coal, add bromine and/or bromide such as CaBr2 to the coal, and then provide that “refined”
coal to a coal-fired power plant that injects a sorbent material comprising activated carbon
downstream of the combustion chamber (the “Accused RC Facilities”).
        153.    Chem-Mod provides chemicals and/or refined coal to at least some of the
Accused Coal Plants and Accused RC Facilities.
        154.    Chem-Mod also assists in operating the Accused Coal Plants and Accused RC
Facilities in connection with administering the chemicals supplied by Chem-Mod.
        155.    Given the location and operation of the Accused RC Facilities and the contractual
relationships between Accused RC Facilities and associated coal-fired power plants, the refined
coal provided by each Accused RC Facility has no substantial non-infringing use.
        156.    In addition, AJG, DTE, CERT, Chem-Mod, and the RC Defendants provide
financial incentives to operators of coal-fired power plants to participate in a Section 45 Tax Credit
scheme.
        157.    AJG, DTE, CERT, Chem-Mod, and the RC Defendants condition participation in
an activity or receipt of a benefit, i.e., the financial benefits of participating in the Section 45 Tax
Credit scheme and the technical and environmental benefits of using refined coal, upon
performance of a step or steps of a patented method, i.e., the combusting of coal with added
bromine and/or bromide, and they establish the manner or timing of that performance by requiring
the power plant to use the refined coal and by providing the refined coal directly onto conveyances
leading to the combustor.
        158.    AJG, DTE, and CERT, directly and in concert with their subsidiaries including
Chem-Mod and the RC Defendants, have engaged in a pattern of conduct intended to induce
and/or contribute to the infringement of others, including the Coal Plant Defendants and the


                                                  20
 Case 1:19-cv-01334-RGA Document 1 Filed 07/17/19 Page 21 of 31 PageID #: 21



operators of coal-fired power plants connected to an Accused RC Facility. These actions have
included:
                    a. forming several of the RC Defendants specifically for the purpose of using
                        Chem-Mod products in the manner described below as infringing;
                    b. providing several of the RC Defendants and operators of coal-fired power
                        plants with chemicals used to directly infringe the patents-in-suit;
                    c. Building the core components of the RC facilities to use Chem-Mod
                        chemicals;
                    d. Connecting the RC facilities to coal-fired power plants;
                    e. Placing the RC Facilities into service;
                    f. Providing the RC Defendants with operational support, regulatory, and
                        technical support necessary to use Chem-Mod chemicals at the Accused
                        RC Facilities and Accused Coal Plants;
                    g. Testing the performance of the RC Facilities for regulatory reasons and to
                        obtain Section 45 Tax Credits;
                    h. Conditioning participation in the Section 45 Tax Credits program on use
                        of Chem-Mod chemicals at the Accused RC Facilities;
                    i. Limiting the amount of capital and/or supplies of the RC Defendants;
                    j. Using the RC Defendants to claim Section 45 Tax Credits;
                    k. Tailoring the treatments applied to coal for each individual power plant;
                        and
                    l. Modifying the amount of bromine and/or bromide added to coal sold to
                        Coal Plant Defendants and/or operators of coal-fired power plants
                        connected to an RC Facility in connection with plants’ MATS obligations.
        159.    AJG, Chem-Mod, their associated RC Defendants, and the operators of coal-fired
power plants connected to an RC Facility that is owned by AJG and/or its subsidiaries are
involved in a joint enterprise to infringe the patents-in-suit.


                                                  21
 Case 1:19-cv-01334-RGA Document 1 Filed 07/17/19 Page 22 of 31 PageID #: 22



        160.    AJG, Chem-Mod, their associated RC Defendants, and the operators of coal-fired
power plants connected to an RC Facility that is owned by AJG and/or its subsidiaries share a
common purpose, namely, obtaining Section 45 Tax Credits and compliance with mercury
capture regulations by performing the patented methods.
        161.    DTE, Chem-Mod, their associated RC Defendants, and the operators of coal-fired
power plants connected to an RC Facility that is owned by DTE and/or its subsidiaries are
involved in a joint enterprise to infringe the patents-in-suit.
        162.    DTE, Chem-Mod, their associated RC Defendants, and the operators of coal-fired
power plants connected to an RC Facility that is owned by DTE and/or its subsidiaries share a
common purpose, namely, obtaining Section 45 Tax Credits and compliance with mercury
capture regulations by performing the patented methods.
        163.    CERT, Chem-Mod, their associated RC Defendants, and the operators of coal-
fired power plants connected to an RC Facility that is owned by DTE and/or its subsidiaries are
involved in a joint enterprise to infringe the patents-in-suit.
        164.    CERT, Chem-Mod, their associated RC Defendants, and the operators of coal-
fired power plants connected to an RC Facility that is owned by DTE and/or its subsidiaries
share a common purpose, namely, obtaining Section 45 Tax Credits and compliance with
mercury capture regulations by performing the patented methods.
        165.    Thus, AJG, DTE, CERT, Chem-Mod, and the RC Defendants induce and/or
contribute to direct infringement of the patents-in-suit by coal-fired power plant operators, and
thus indirectly infringe the patents-in-suit.
        166.    Defendants’ infringement of the Patents-in-Suit is willful. Defendants continue to
commit acts of infringement despite a high likelihood that its actions constitute infringement, and
Defendants knew or should have known that their actions constituted an unjustifiably high risk of
infringement.
        167.    In accordance with 35 U.S.C. § 287, Defendants have actual notice and
knowledge of all of the Patents-in-Suit as described above and no later than the filing of this


                                                  22
 Case 1:19-cv-01334-RGA Document 1 Filed 07/17/19 Page 23 of 31 PageID #: 23



Complaint and/or the date this Complaint was served upon each Defendant. In any event,
Defendants may not avail themselves of 35 U.S.C. § 287 as a defense because ME2C is under no
obligation to mark performance of the patented methods.
       168.    Defendants acts of infringement have been willful as of the date they became
aware of the patented technology and the patents-in-suit, and in any event no later than the filing
of this Complaint and/or the date this Complaint was served upon each Defendant.
              Defendants’ Interactions With Each Other Related to Infringement
       169.    Each Coal Plant Defendant consists of a parent company and various subsidiaries.
These various entities work together to procure materials and manage Accused Power Plants.
       170.    Each of AJG, DTE, and CERT own and operate Refined Coal LLCs (including
the other named RC Defendants) that use Chem-Mod materials at the Accused Coal Plants and
coal plants with associated Accused RC Facilities.
       171.    Vistra’s Joppa Coal plant, and Talen’s Brandon Shores, Herbert Wagner, and
Montour coal plants obtain refined coal from AJG, Chem-Mod, and their associated Refined
Coal LLCs.
       172.    Vistra’s Duck Creek and Newton coal plants obtain refined coal from DTE,
Chem-Mod, and their associated Refined Coal LLCs.
       173.    The Conesville power plant in Ohio has been/is owned and/or operated by Vistra
and AEP.
       174.    At least Defendants Vistra, NRG, and Talen have owned and/or operated Accused
Coal Plants using Chem-Mod products to directly infringe the patents-in-suit and thus they are
jointly, severally, and/or in the alternative liable with Chem-Mod with respect to those plants.
       175.    At least Defendants AJG, DTE, Chem-Mod and their associated Refined Coal
LLCs have induced and/or contributed to infringement at Vistra and Talen Accused Coal Plants
and coal plants associated with Accused RC Facilities, and thus those parties are jointly, severally,
and/or in the alternative liable with respect to those plants.
       176.    Each of the RC Defendants is owned and/or operated by AJG, DTE, and/or CERT,


                                                  23
 Case 1:19-cv-01334-RGA Document 1 Filed 07/17/19 Page 24 of 31 PageID #: 24



and each uses Chem-Mod to induce and/or contribute to infringement. Thus, each RC Defendant
is jointly, severally, and/or in the alternative liable with respect to Chem-Mod and the Defendant
that is its associated owner/operator.
          177.   Defendants AEP and Vistra have owned and/or operated some of the same
Accused Coal Plants, and thus are jointly, severally, and/or in the alternative liable with respect
to those plants.
                       COUNT ONE: INFRINGEMENT OF THE ’114 PATENT
          178.   ME2C incorporates by reference the preceding paragraphs as if fully set forth
herein.
          179.   U.S. Patent No. 10,343,114 (the “’114 patent”), entitled “Sorbents for the Oxidation
and Removal of Mercury”, was issued on July 9, 2019, naming Edwin S. Olson, Michael J. Holmes
and John H. Pavlish as the inventors. Exhibit A (’114 Patent).
          180.   ME2C owns all rights, title, and interest in the ’114 Patent, and holds all substantial
rights pertinent to this suit, including the right to sue and recover for all past, current, and future
infringement.
          181.   The ’114 Patent is valid and enforceable and directed to patentable subject matter.
          182.   Defendants infringe claims 1-30 of the ’114 patent.
          183.   ME2C provides the following explanation of infringement with regard to an
exemplary claim.
          184.   Claim 25 of the ’114 patent recites: A method of separating mercury from a
mercury-containing gas.
          185.   The Coal Plant Defendants and power plants connected to an Accused RC Facility
perform this method in order to comply with federal and/or state mercury regulations.
          186.   Claim 25 of the ’114 patent recites: combusting coal in a combustion chamber to
provide the mercury-containing gas, wherein the coal comprises added Br 2, HBr, a bromide
compound, or a combination thereof, added to the coal upstream of the combustion chamber, or
the combustion chamber comprises added Br2, HBr, a bromide compound, or a combination


                                                   24
 Case 1:19-cv-01334-RGA Document 1 Filed 07/17/19 Page 25 of 31 PageID #: 25



thereof, or a combination thereof.
       187.    The Coal Plant Defendants and power plants connected to an Accused RC Facility
perform this step by burning coal with an added Br2, HBr, a bromide compound, or a
combination thereof and/or by adding Br2, HBr, a bromide compound, or a combination thereof
to the combustion chamber.
       188.    Claim 25 of the ’114 patent recites: injecting a sorbent material comprising
activated carbon into the mercury containing gas downstream of the combustion chamber.
       189.     The Coal Plant Defendants and power plants connected to an Accused RC
Facility perform this step by injecting activated carbon sorbent downstream of the combustion
chamber.
       190.    Claim 25 of the ’114 patent recites: contacting mercury in the mercury-containing
gas with the sorbent, to form a mercury/sorbent composition.
       191.    The Coal Plant Defendants and power plants connected to an Accused RC Facility
perform this step because mercury contained in the gas exiting the combustion chamber contacts
the sorbent as all of this material is contained in the same gas.
       192.    Claim 25 of the ’114 patent recites: separating the mercury/sorbent composition
from the mercury-containing gas, to form a cleaned gas.
       193.    The Coal Plant Defendants and power plants connected to an Accused RC Facility
perform this step using equipment to collect the mercury captured by the sorbent in order to
comply with mercury regulations.
       194.    The Coal Plant Defendants have and continue to directly infringe, literally and/or
under the doctrine of equivalents, the ’114 patent under 35 U.S.C. § 271(a).
       195.    AJG, DTE, CERT, Chem-Mod and the RC Defendants provide coal with added
Br2, HBr, a bromide compound, or a combination thereof to coal-fired power plants connected to
an Accused RC Facility.
       196.    The coal with added Br2, HBr, a bromide compound, or a combination thereof
provided by AJG, DTE, CERT, Chem-Mod and the RC Defendants is not a staple article or


                                                  25
 Case 1:19-cv-01334-RGA Document 1 Filed 07/17/19 Page 26 of 31 PageID #: 26



commodity of commerce suitable for substantial non-infringing use. This coal is supplied to a
conveyance that moves the coal toward the combustion chamber of a power plant that directly
infringes the ’114 patent. In addition, AJG, DTE, CERT, Chem-Mod and the RC Defendants
tailor the amount of Br2, HBr, a bromide compound, or a combination thereof added to the coal
for the specific needs of the power plant.
       197.    AJG, DTE, CERT, Chem-Mod and the RC Defendants took the above-described
actions intending to cause infringing acts by others.
       198.    AJG, DTE, CERT, Chem-Mod and the RC Defendants have actual knowledge of
the ‘114 patent and know that actions described above, if taken, would constitute infringement of
that patent. Alternatively, AJG, DTE, CERT, Chem-Mod and the RC Defendants believe there is
a high probability that others would infringe the ‘114 patent but have remained willfully blind to
the infringing nature of those actions. AJG, DTE, CERT, Chem-Mod and the RC Defendants
therefore infringe the ’114 patent under 35 U.S.C. § 271(b) with respect to each coal-fired power
plant connected to an Accused RC Facility.
       199.    AJG, DTE, CERT, Chem-Mod and the RC Defendants indirectly infringes
the ’114 patent by contributing to infringement by others, such as its customers and end-users by
offering to sell and/or selling within the United States coal with added Br 2, HBr, a bromide
compound, or a combination thereof used to practice one or more processes/methods covered by
the claims of the ‘114 patent and that constitute a material part of the inventions claimed in the
‘114 patent. AJG, DTE, CERT, Chem-Mod and the RC Defendants therefore infringe the ’114
patent under 35 U.S.C. § 271(c) with respect to each coal-fired power plant connected to an
Accused RC Facility.
       200.    Defendants’ acts of infringement have caused damage to ME2C. ME2C is
entitled to recover from Defendants the damages sustained by ME2C as a result of Defendants’
wrongful acts in an amount subject to proof at trial. In addition, the infringing acts and practices
of Defendants have caused, are causing, and, unless such acts and practices are enjoined by the
Court, will continue to cause immediate and irreparable harm to ME2C for which there is no


                                                 26
 Case 1:19-cv-01334-RGA Document 1 Filed 07/17/19 Page 27 of 31 PageID #: 27



adequate remedy at law, and for which ME2C is entitled to injunctive relief under 35 U.S.C. §
283.
                      COUNT TWO: INFRINGEMENT OF THE ’147 PATENT
          201.   ME2C incorporates by reference the preceding paragraphs as if fully set forth
herein.
          202.   U.S. Patent No. 8,168,147 (the “’147 patent”), entitled “Sorbents for the
Oxidation and Removal of Mercury”, was issued on May 1, 2012, naming Edwin S. Olson,
Michael J. Holmes and John H. Pavlish as the inventors. Exhibit B (’147 Patent).
          203.   Midwest Energy Emissions Corp. owns by assignment all rights, title, and interest
in the ’147 Patent, and holds all substantial rights pertinent to this suit, including the right to sue
and recover for all past, current, and future infringement.
          204.   The ’147 Patent is valid and enforceable and directed to patentable subject matter.
          205.   Defendants infringe claims 17-20 of the ’147 patent.
          206.   ME2C provides the following explanation of infringement with regard to an
exemplary claim.
          207.   Claim 17 of the ’147 patent recites: “A method for separating mercury from a
mercury containing gas.”
          208.   The Coal Plant Defendants and power plants connected to an Accused RC Facility
perform this method in order to comply with federal and/or state mercury regulations.
          209.   Claim 17 of the ’147 patent recites: “promoting at least a portion of a particulate
sorbent material comprising activated carbon by chemically reacting the sorbent material with a
bromine containing promoter to form a promoted brominated sorbent, wherein the bromine
containing promoter is in gaseous form, vapor form, or non-aqueous liquid form, and wherein the
activated carbon contains graphene sheets having carbene species edge sites which react with the
bromine containing promoter to form a carbocation paired with a bromide anion in the promoted
brominated sorbent for oxidation of the mercury.”
          210.   The Coal Plant Defendants and power plants connected to an Accused RC Facility


                                                  27
 Case 1:19-cv-01334-RGA Document 1 Filed 07/17/19 Page 28 of 31 PageID #: 28



perform this step because they burn coal with added Br2, HBr, a bromide compound, or a
combination thereof and/or they provide Br2, HBr, a bromide compound, or a combination thereof
into the combustion zone with the coal. The bromine containing promoter is in gaseous form when
it comes into contact with activated carbon added by the Coal Plant Defendants and/or power
plants connected to an Accused RC Facility. This contact causes the recited chemical reaction to
occur.
         211.   Claim 17 of the ’147 patent recites: “chemically reacting elemental mercury in the
mercury containing gas with the promoted brominated sorbent to form a mercury/sorbent chemical
composition.”
         212.   As noted above, the Coal Plant Defendants and power plants connected to an
Accused RC Facility perform this step such that the recited chemical reaction occurs.
         213.   Claim 17 of the ’147 patent recites: “separating particulates from the mercury
containing gas, the particulates including ash and the mercury/sorbent chemical composition.”
         214.   The Coal Plant Defendants and power plants connected to an Accused RC Facility
perform this method in order to comply with federal and/or state mercury regulations.
         215.   Claim 17 of the ’147 patent recites: “A method according to claim 1, further
comprising injecting the particulate sorbent material at a sorbent material injection rate and
injecting separately the bromine containing promoter into a gas stream whereby in-flight reaction
produces the promoted brominated sorbent, wherein the promoter is reacted in the gas phase or
as a vapor, wherein the promoter is added at from about 1 to about 30 grams per 100 grams of
the sorbent material.”
         216.   The Coal Plant Defendants and power plants connected to an Accused RC
Facility perform this step because they burn coal with added Br 2, HBr, a bromide compound, or a
combination thereof and/or they provide BR2, HBr, a bromide compound, or a combination
thereof into the combustion zone with the coal. In either case, the bromine containing promoter
is injected into a gas stream, and it later comes into contact with activated carbon sorbent added
by the Coal Plant Defendants and/or power plants connected to an Accused RC Facility. This


                                                 28
 Case 1:19-cv-01334-RGA Document 1 Filed 07/17/19 Page 29 of 31 PageID #: 29



contact causes in-flight promotion of the sorbent.
       217.    The bromine containing promoter is added at from about 1 to 30 grams per 100
grams of the sorbent material.
       218.    The Coal Plant Defendants have and continue to directly infringe, literally and/or
under the doctrine of equivalents, the ’147 patent under 35 U.S.C. § 271(a).
       219.    AJG, DTE, CERT, Chem-Mod and the RC Defendants provide coal with added
Br2, HBr, a bromide compound, or a combination thereof to coal-fired power plants connected to
an Accused RC Facility.
       220.    The coal with added Br2, HBr, a bromide compound, or a combination thereof
provided by AJG, DTE, CERT, Chem-Mod and the RC Defendants is not a staple article or
commodity of commerce suitable for substantial non-infringing use. This coal is supplied to a
conveyance that moves the coal toward the combustion chamber of a power plant that directly
infringes the ’147 patent. In addition, AJG, DTE, CERT, Chem-Mod and the RC Defendants
tailor the amount of Br2, HBr, a bromide compound, or a combination thereof added to the coal
for the specific needs of the power plant.
       221.    AJG, DTE, CERT, Chem-Mod and the RC Defendants took the above-described
actions intending to cause infringing acts by others.
       222.    AJG, DTE, CERT, Chem-Mod and the RC Defendants have actual knowledge of
the ‘147 patent and know that actions described above, if taken, would constitute infringement of
that patent. Alternatively, AJG, DTE, CERT, Chem-Mod and the RC Defendants believe there is
a high probability that others would infringe the ‘147 patent but have remained willfully blind to
the infringing nature of those actions. AJG, DTE, CERT, Chem-Mod and the RC Defendants
therefore infringe the ’147 patent under 35 U.S.C. § 271(b) with respect to each coal-fired power
plant connected to an Accused RC Facility.
       223.    AJG, DTE, CERT, Chem-Mod and the RC Defendants indirectly infringes
the ’147 patent by contributing to infringement by others, such as its customers and end-users by
offering to sell and/or selling within the United coal with added BR 2, HBR, a bromide


                                                29
 Case 1:19-cv-01334-RGA Document 1 Filed 07/17/19 Page 30 of 31 PageID #: 30



compound, or a combination thereof used to practice one or more processes/methods covered by
the claims of the ‘114 patent and that constitute a material part of the inventions claimed in the
‘114 patent. AJG, DTE, CERT, Chem-Mod and the RC Defendants therefore infringe the ’147
patent under 35 U.S.C. § 271(c) with respect to each coal-fired power plant connected to an
Accused RC Facility.
       224.    Defendants’ acts of infringement have caused damage to ME2C. ME2C is
entitled to recover from Defendants the damages sustained by ME2C as a result of Defendants’
wrongful acts in an amount subject to proof at trial. In addition, the infringing acts and practices
of Defendants have caused, are causing, and, unless such acts and practices are enjoined by the
Court, will continue to cause immediate and irreparable harm to ME2C for which there is no
adequate remedy at law, and for which ME2C is entitled to injunctive relief under 35 U.S.C. §
283.
                                             JURY DEMAND
       Plaintiff hereby demands a trial by jury on all issues so triable.
                                         PRAYER FOR RELIEF
       WHEREFORE Plaintiff Midwest Energy Emissions Corp. asks this Court for an order
granting the following relief:
       a.      A judgment in favor of Plaintiff that Defendants have infringed, either literally
and/or under the doctrine of equivalents, the ’114 and ‘147 patents;
       b.      A judgment and order finding that Defendants’ infringement has been willful;
       c.      A permanent injunction prohibiting Defendants from further acts of infringement;
       d.      A judgment and order requiring Defendants to pay Plaintiff its damages, costs,
expenses, and any enhanced damages to which Plaintiff is entitled for Defendants’ infringement;
       e.      A judgment and order requiring Defendants to provide an accounting and to pay
supplemental damages to Plaintiff, including without limitation, pre-judgment and post-judgment
interest;
       f.      A judgment and order finding that this is an exceptional case within the meaning


                                                 30
 Case 1:19-cv-01334-RGA Document 1 Filed 07/17/19 Page 31 of 31 PageID #: 31



of 35 U.S.C. § 285 and awarding Plaintiff its reasonable attorneys’ fees against Defendants; and

       g.     Any and all other relief as the Court may deem appropriate and just under the
circumstances.


Dated: July 17, 2019                                   Respectfully submitted,

                                                        DEVLIN LAW FIRM LLC

                                                        /s/ James M. Lennon ________
                                                        James M. Lennon (Bar No. 4570)
                                                        1526 Gilpin Avenue
                                                        Wilmington, Delaware 19806
                                                        Telephone: (302) 449-9010
                                                        Facsimile: (302) 353-4251

   CALDWELL CASSADY CURRY PC                            Bradley W. Caldwell
   2101 Cedar Springs Road, Suite 1000                  Texas Bar No. 24040630
   Dallas, Texas 75201                                  Jason D. Cassady
   Phone: (214) 888-4848                                Texas Bar No. 24045625
   (214) 888-4849 (fax)                                 John Austin Curry
   bcaldwell@caldwellcc.com                             Texas Bar No. 24059636
   jcassady@caldwellcc.com                              Justin T. Nemunaitis
   acurry@caldwellcc.com                                Texas Bar No. 24065815
   jnemunaitis@caldwellcc.com


                                                        Attorneys for Plaintiffs
                                                        Midwest Energy Emissions Corp. and
                                                        MES, Inc.




                                              31
